COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
EL PASO COUNTY HOSPITAL                                            No. 08-15-00153-CV
DISTRICT D/B/A UNIVERSITY                        §
MEDICAL CENTER OF EL PASO                                             Appeal from the
AND UMC OF EL PASO,                              §
                                                                    327th District Court
                        APPELLANTS,              §
                                                                 of El Paso County, Texas
V.                                               §
                                                                  (TC# 2012DCV06654)
NOEMI E. CHAVEZ,                                 §

                            APPELLEE.

                                       JUDGMENT

       The Court has considered this cause on the Appellants’ motion to dismiss the appeal and

concludes the appeal should be dismissed, in accordance with the opinion of this Court. We

therefore dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 10TH DAY OF JULY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez and Hughes, JJ.